                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :
                                                       3-CR-18-037
       v.                               :
                                                   (JUDGE MANNION)
JESSE CAREY,                            :

             Defendant                  :


                               MEMORANDUM

       Before the court is the unopposed July 5, 2019 motion in limine filed by
the government to introduce evidence of defendant Jesse Carey’s prior
convictions for impeachment purposes if he testifies at trial. (Doc. 71). For the
reasons set forth below, the court will GRANT IN PART the government’s
motion.


I.     BACKGROUND1
       By way of relevant background, on May 14, 2019, Carey was charged
in a superseding indictment with two counts of possession with intent to
distribute controlled substances, namely, cocaine and fentanyl, (Count 1), and
cocaine and heroin (Count 2), both in violation of 21 U.S.C. §841(a)(1). (Doc.
61).
       On May 17, 2019, Carey was arraigned and pled not guilty to both of the



       1
      Since the pertinent factual background of this case is stated in the
government’s motion, (Doc. 71), it is not repeated herein.
                                       1
charges against him. (Doc. 67).
      On July 5, 2019, the government filed its motion in limine. (Doc. 71).
The government’s 17-page motion incorporates its support brief.2
      On August 28, 2019, the defendant’s motion for new counsel was
granted and the court appointed attorney Leo Latella of the Federal Public
Defender’s Office as counsel for defendant. (Doc. 80).
      On September 27, 2019, Carey’s counsel filed two pre-trial motions,
namely, a motion to suppress physical evidence and statements, (Doc. 86),
and a motion to dismiss the Superseding Indictment based on alleged pre-
indictment delay, (Doc. 87). However, Carey’s counsel did not file briefs in
support of either motion as his client instructed him to withdraw the motions.
      On November 4, 2019, after conducting a full pro se representation
colloquy, the court granted Carey’s request to proceed pro se. (Docs. 94 &
96). The court also directed that Latella would remain as “stand-by counsel”
for Carey. Further, the court allowed Carey to withdraw the present pending
motions filed on his behalf, (Docs. 86 & 87), or to supplement the motions as
he sees fit, and directed that his filings must be submitted by Friday,
November 8, 2019.
      On November 15, 2019, Carey filed, pro se, three motions, namely, a
motion to set aside default judgment, (Doc. 100), a motion for return of



      2
       In the future, counsel for the government is directed to separately file
his motions and his briefs in support as directed by the Local Rules of this
court.
                                       2
property, (Doc. 101), and a motion for an extension of time to file pre-trial
motions, (Doc. 102). Carey also filed a brief in support of a motion to dismiss
the superseding indictment. (Doc. 103).
      On November 26, 2019, Carey filed a motion to suppress evidence.
(Doc. 108).
      However, to date, Carey has not filed his brief in opposition to the
government’s motion in limine and the time within which it was due has
expired.
      The final pre-trial conference in this case was continued to December
19, 2019, and the trial until January 6, 2020.


II.   LEGAL STANDARD
      The government’s motion in limine is filed pursuant to Fed.R.Evid. 609.
Federal Rule of Evidence 609 pertains to the use of prior convictions for
impeachment purposes and provides:

      The following rules apply to attacking a witness’s character for
      truthfulness by evidence of a criminal conviction:
      (1) for a crime that, in the convicting jurisdiction, was punishable
      by death or by imprisonment for more than one year, the
      evidence:
      (B) must be admitted in a criminal case in which the witness is a
      defendant, if the probative value of the evidence outweighs its
      prejudicial effect to that defendant[.]

Fed.R.Evid. 609(a)(1)(B).




                                       3
III.   DISCUSSION
       In its motion in limine, the government seeks permission to introduce
evidence of four of Carey’s prior felony criminal convictions to impeach him
if he testifies at trial. Despite the fact that Carey has not opposed the
government’s motion, the court must still consider the relevant Bedford facts.
       A pre-plea PSR was prepared in this case, at the request of the
defendant, which indicates that Carey has the following relevant four previous
adult criminal convictions:3
       1) Manufacture or Distribution of a Controlled Substance
       (cocaine) and Unlawful Possession of a Weapon (handgun);
       Arrested 10/5/2007 in Essex County, New Jersey; Pled
       guilty1/30/09; Sentenced 3/13/2009 to 132 days time-served, and

       3
       The government does not specifically move to use three of Carey’s
other prior convictions, to wit:

       Possession or Use of a Controlled Dangerous Substance; Arrested
       7/29/2009 in Essex County, New Jersey; Sentenced 10/29/2009 to 133
       days time-served, and 3 years of probation.

       Aggravated Assault on a Correctional Officer; Arrested 8/19/2011 in
       Union County, New Jersey; Sentenced 2/3/2012 to 3 years’
       imprisonment; 4/2/2013 paroled; 6/19/2013 parole revoked and ordered
       to serve remainder of imprisonment term.

       Harassment and Disorderly Conduct-Engage in Fighting; Arrested
       4/13/2015 in Scranton, Lackawanna County; Sentenced 4/21/2015 to
       fines and costs; 6/12/2015 bench warrant issued for failure to pay
       (bench warrant remains active).

      Nor does the government address the admissibility of the above stated
three convictions for impeachment purposes under the Bedford factors. (See
Doc. 71 at 10, 16-17). Thus, the court does not discuss these three
convictions herein and finds that these convictions are not admissible to
impeach Carey if he testifies at trial.
                                      4
      5 years of probation.

      2) Theft; Arrested 6/20/2011 in Essex County, New Jersey;
      Sentenced 10/2/2012 to 4 years’ imprisonment, parole ineligible
      for 1 year, credit for 238 days time-served.

      3) Robbery – Taking Property From Another by Force; Arrested
      6/18/2015 in Luzerne County; 7/12/2016 bench warrant issued for
      failure to appear; 7/15/2016 bench warrant lifted; 11/3/2016 bail
      revoked; 1/19/2017 bench warrant issued for failure to 2017
      sentenced to imprisonment of 12 months less 1 day to 24 months
      less 1 day.

      4) Escape – Arrested 8/5/17 in Luzerne County; Sentenced
      2/23/2018 to 1 to 2 years in prison.

(Doc. 56, ¶¶ 26-32).
      The government contends that if defendant testifies at trial, it should be
allowed to impeach him by introducing evidence of his prior felony convictions
which occurred within the past ten years and slightly beyond ten years.
      “Rule 609 permits evidence of a prior felony conviction to be offered to
impeach a testifying witness. However, when the testifying witness is also the
defendant in a criminal trial, the prior conviction is admitted only ‘if the
probative value of the evidence outweighs its prejudicial effect to that
defendant.’” U.S. v. Caldwell, 760 F.3d 267, 286 (3d Cir. 2014) (citing
Fed.R.Evid. 609(a)(1)(B)). The Third Circuit has held that this Rule “reflects
a heightened balancing test” with a “predisposition toward exclusion” and, that
“[a]n exception [to exclusion of the evidence] is made only where the
prosecution shows that the evidence makes a tangible contribution to the
evaluation of credibility and that the usual high risk of unfair prejudice is not


                                        5
present.” Id. (citation omitted). “When offering a prior conviction to impeach
a testifying defendant, the government bears the burden of satisfying the
heightened balancing test set out in Rule 609(a)(1)(B).” Id. at 289.
      The Third Circuit has “recognized four factors that should be considered
when weighing the probative value against the prejudicial effect under this
heightened test.” Id. at 286. The four factors are: “(1) the kind of crime
involved; (2) when the conviction occurred; (3) the importance of the
[defendant’s] testimony to the case; [and] (4) the importance of the credibility
of the defendant.” Id. at 286 (citing Gov’t of Virgin Islands v. Bedford, 671
F.2d 758, 761 n. 4 (3d Cir. 1982)).
      The court will now discuss the Bedford factors as they relate to Carey’s
four relevant prior convictions.


      1. Theft and Robbery Convictions
      In considering the Bedford first factor regarding the kind of crime
involved, “courts consider both the impeachment value of the prior conviction
as well as its similarity to the charged crime.” Id. “The impeachment value
relates to how probative the prior conviction is to the witness’s character for
truthfulness.” Id. “With respect to the similarity of the crime to the offense
charged, the balance tilts further toward exclusion as the offered
impeachment evidence becomes more similar to the crime for which the
defendant is being tried.” Id.
      “Generally, where the crime is punishable by a sentence of more than

                                       6
one year imprisonment, or if the crime involved required proof of a dishonest
act or false statement by the witness, such evidence must be admitted for
impeachment purposes.” Klatch-Maynard v. Sugarloaf Tp., 2013 WL
1789744, *3 (M.D.Pa. April 26, 2013) (citing Fed.R.Evid. 609; Green v. Bock
Laundry Mach. Co., 490 U.S. 504, 527, 109 S.Ct. 1981 (1989)). When
considering this factor, “the court asks whether the past conviction involved
dishonesty, false statements, or any other offense in the nature of crimen
falsi. Id. at *4 (citing Walker v. Horn, 385 F.3d 321, 334 (3rd Cir. 2004)).
“Crimes of this nature are believed to have a high value of impeachment—the
only proper purpose served by admitting past convictions—because they bear
directly on a witness’s propensity to testify truthfully.” Id. (citations omitted).
      The government contends that the first Bedford factor weighs in favor
of admitting Carey’s prior convictions for theft and robbery which occurred
within the past ten years, for impeachment purposes. The government
contends that such convictions are indicative of dishonesty and have been
found to be probative for truthfulness. The court concurs. See United States
v. Santiago-Rivera, 2017 WL 4551039 (M.D.Pa. Oct. 12, 2017) (the court
found that defendant’s retail theft convictions were admissible to impeach his
credibility if he testified at trial since they had a greater impeachment value
because they imply some dishonesty) (citing Caldwell, 760 F.3d at 288 (Third
Circuit stated “crimes that by their nature imply some dishonesty, such as
theft, have greater impeachment value and are significantly more likely to be
admissible.”); United States v. Diaz, 2017 WL 2653168103 (M.D.Pa. June 20,

                                         7
2017) (defendant’s 6-year old robbery conviction was admissible for
impeachment purposes) (citing U.S. v. Cherry, 2010 WL 3156529, *7 (E.D.Pa.
Aug. 10, 2010) (The court noted “that use of the [defendant’s prior felony]
robbery conviction is probative of truthfulness, further supporting its
admissibility for impeachment purposes.”); U.S. v. Golson, 2009 WL 89670
(E.D.Pa. Jan. 13, 2009) (court found that robbery was “a crime that reflects
on an individual’s veracity.”) (citations omitted).
      The second factor, the age of the prior convictions, weighs in favor of
admissibility regarding the theft and robbery convictions, since they occurred
within the past ten years, and they are clearly timely under Rule 609.
      “The third factor inquires into the importance of the defendant’s
testimony to his defense at trial.” Caldwell, 760 F.3d at 287. “If it is apparent
to the trial court that the accused must testify to refute strong prosecution
evidence, then the court should consider whether, by permitting conviction
impeachment, the court in effect prevents the accused from testifying.” Id.
(citation omitted). However, “[if] the defense can establish the subject matter
of the defendant’s testimony by other means, the defendant’s testimony is
less necessary, so a prior conviction is more likely to be admitted.” Id. at 288
(citation omitted).
      Here, the court finds that the third Bedford factor weighs against
admitting Carey’s prior theft and robbery convictions since his testimony will
be important to his defense.
      “The [fourth] factor concerns the significance of the defendant’s

                                        8
credibility to the case. ‘When the defendant’s credibility is a central issue, this
weighs in favor of admitting a prior conviction.’” Id. at 288 (citation omitted).
“Where a case is reduced to a swearing contest between witnesses, the
probative value of conviction is increased.” Id. (citation omitted). As the
government explains in its motion, (Doc. 71 at 15-16), it is clear that the
testimony of Carey will create a credibility contest between the defendant and
the government’s witnesses. The jury will have to decide between Carey’s
version of events in which he has denied possessing any drugs and those
provided by the witnesses presented by the government. Also, if a defendant
testifies, he places his credibility directly at issue. See United States v. Beros,
833 F.2d 455, 463-64 (3d Cir. 1987). Thus, the credibility of all of the
witnesses will be crucial to establish the government’s case as well as
defendant’s defense.
      As such, the court finds that the fourth factor weighs in favor of
admitting Carey’s prior theft and robbery convictions.

      The court finds that the majority of the Bedford factors weigh in favor of

allowing the government to use Carey’s theft and robbery convictions to

impeach his credibility if he testifies. Thus, the court finds that the government

has met its burden of showing that the probative value of Carey’s stated two

prior convictions outweighs its prejudicial effect under Rule 609(a)(1)(B).

Further, the government’s use of Carey’s theft and robbery convictions will be

limited to cross-examination, if he testifies. Additionally, the court will give a
limiting instruction to the jury and direct the jury to consider Carey’s prior theft

                                         9
and robbery convictions for impeachment purposes only. See Cherry, 2010

WL 3156529, *7; Santiago-Rivera, 2017 WL 4551039, *7.

      Therefore, since three of the four Bedford factors weigh in favor of

admitting Carey’s prior theft and robbery convictions for impeachment

purposes, the court will GRANT the government’s motion in limine as to these

convictions.
      The court will also allow the government to specify the nature of Carey’s

theft and robbery convictions to impeach him if he testifies since they are
dissimilar to his instant drug charges and since any prejudice will be reduced

by the court’s limiting instruction to the jury. In Murphy, 172 Fed.Appx. at 462,
defendant appealed his conviction for possession of a firearm by a convicted

felon in violation of §922(g)(1) and argued that “because the District Court
allowed the government to impeach him with specific facts of his prior [drug]

felonies, rather than simply that he had previously been convicted of one
unspecified felony, it abused its discretion.” The Third Circuit found that the

district court did not abuse its discretion by permitting the government to
impeach him with specifics facts from his two prior drug convictions since it

“engaged in the appropriate analysis under Rule 609” and, “[it] provided the
jury with a limiting instruction regarding the proper purpose of prior conviction

evidence.” Id.

      Thus, the government can impeach Carey with his prior theft and

robbery convictions, and specify the nature of these convicted offenses. See

Murphy, supra;; United States v. Figueroa, 2016 WL 126369 (D.N.J. Jan. 11,
                                       10
2016) (The court granted government’s motion in limine to permit it to

impeach defendant on cross-examination if he testified at his trial on a

§922(g)(1) felon in possession of a firearm charge by admitting his prior felony

drug conviction, including specifying the nature of this prior offense, and

reduced any risk of prejudice by giving an appropriate limiting instruction to

the jury.). Any risk of prejudice will be reduced by the court’s limiting
instruction to the jury if Carey testifies at trial. See Third Circuit Model Criminal

Jury Instructions, §4.36.



      2. Escape Conviction
      The government also contends that the first Bedford factor weighs in

favor of admitting Carey’s prior conviction for escape which occurred within
the past ten years, for impeachment purposes simply indicating that it is a

crime of “stealth.” The government does not contend that Carey’s escape
conviction is admissible under Rule 609(a)(2) as a crime involving dishonesty

or false statement, i.e., a prior crimen falsi conviction. Nor does the
government offer any specific facts regarding Carey’s escape conviction. The

court finds that Carey’s escape conviction does not bear on his propensity to
testify truthfully and it is not a crime that reflects on his veracity. With respect

to the kind of crime involved, “courts consider both the impeachment value of

the prior conviction as well as its similarity to the charged crime”, and “[t]he

impeachment value relates to how probative the prior conviction is to the

witness’s character for truthfulness.” Caldwell, 760 F.3d at 286. Thus, the first
                                         11
Bedford factor does not weigh in favor of admitting Carey’s escape
conviction.4

      The second factor, the age of the prior conviction, weighs in favor of

admissibility regarding the escape conviction since it occurred within the past

ten years, and it is clearly timely under Rule 609.
      “The third factor inquires into the importance of the defendant’s

testimony to his defense at trial.” Caldwell, 760 F.3d at 287. “If it is apparent

to the trial court that the accused must testify to refute strong prosecution

evidence, then the court should consider whether, by permitting conviction
impeachment, the court in effect prevents the accused from testifying.” Id.

(citation omitted). However, “[if] the defense can establish the subject matter

of the defendant’s testimony by other means, the defendant’s testimony is

less necessary, so a prior conviction is more likely to be admitted.” Id. at 288
(citation omitted).

      Here, the court finds that the third Bedford factor weighs against
admitting Carey’s prior escape conviction, since his testimony will be

important to his defense.
      As discussed above regarding the fourth Bedford factor, the credibility

of all of the witnesses will be crucial to establish both the government’s case


      4
       Under Pennsylvania law, 18 Pa.C.S.A. §5121(a) escape is defined as:
“A person commits an offense if he unlawfully removes himself from official
detention or fails to return to official detention following temporary leave
granted for a specific purpose or limited period.”

                                       12
and the defendant’s defense. Also, as mentioned, if Carey testifies, he places
his credibility at issue and his testimony will create a credibility contest

between him and the government’s witnesses. Thus, the court finds that the

fourth factor weighs in favor of admitting Carey’s prior escape conviction.

      The court finds that only two of the Bedford factors weigh in favor of
allowing the government to use Carey’s escape conviction. The court finds

that the government has not met its burden of showing that the probative

value of Carey’s escape conviction outweighs its prejudicial effect under Rule

609(a)(1)(B), and the government will not be permitted to use this conviction,
in light of the nature of this crime, to impeach Carey if he testifies.

      Thus, the court will DENY the government’s motion in limine as to

Carey’s escape conviction.



      3. Drug Trafficking Conviction

      The court concurs with the government and finds that Carey’s March
2009 drug trafficking conviction is also admissible for impeachment purposes

if he testifies at trial despite its similarity to the drug offenses he is charged
with in the instant case. See Santiago-Rivera, 2017 WL 4551039, *7 (court

found that defendant’s prior felony narcotics convictions could be used to
impeach his credibility if he testified at trial). The Third Circuit in U.S. v.

Murphy, 172 Fed.Appx. 461, 463 (3d Cir. 2006), held that drug convictions are

admissible at trial for impeachment purposes under 609(a)(1) in a case where


                                        13
the defendant is charged with a drug offense and that “other Circuit Courts
have also held that prior drug convictions in particular have probative value

for impeachment purposes.” (citing United States v. Cordoba, 104 F.3d 225,

229 (9th Cir.1997) (“holding that a prior conviction for possession with intent

to distribute cocaine is admissible under Rule 609”); United States v.
Hernandez, 106 F.3d 737, 739–40 (7th Cir. 1997) (“holding that prior

convictions for possession of cocaine and marijuana are admissible to

impeach defendant”)).

      The government also contends that although Carey’s March 2009 drug
trafficking conviction is slightly “outside the ten-year ‘look back’ period set

forth in Rule 609(b), it is timely since his sentence carried a 5-year period of

probation, which ran until March 2014, “which is within three years of the drug

trafficking incident on January 12, 2017, in Plymouth Borough, contained in
Count 1 of the superseding indictment.”

      The court in United States v. Slade, 2013 WL 5873576, *4 (E.D.Pa.
Nov. 1, 2013), considered this issue of when the 10-year period in Rule

609(b) ran when the defendant’s sentence included probation and stated:
      The Third Circuit has not yet had occasion to decide whether the
      ten-year period in Rule 609(b) is calculated from the conclusion
      of a defendant’s probationary period, or from some other time.
      Other circuit courts that have looked at this issue have concluded
      that “release of confinement” for purposes of the ten-year time
      limit does not include periods of probation. District courts within
      the Third Circuit have similarly concluded that a defendant’s term
      of probation is not included in calculating the ten-year time period.

(internal citations omitted).

                                       14
        The court in Slade, id., then concluded that “the Third Circuit will join the
other circuit courts in holding that the ten-year time period contained in Rule

609(b) does not include periods of probation.” This court concurs with the

Slade       court’s   conclusion   and    finds   that   Carey’s    conviction    for

distribution/manufacture of a controlled substance is more than 10 years old
even though he was sentenced to a 5-year period of probation. See United

States v. Hans, 738 F.2d 88, 93 (3d Cir.1984) (Third Circuit in dicta stated

that “[n]ormally such evidence [under Rule 609] is admissible only if either the

conviction or the witness’ release from prison occurred within 10 years of the
trial.”).

        However, even though Carey’s March 2009 drug conviction is more than

10 years old, “[t]he conviction may nevertheless be admissible for purposes

of impeachment if [the court] determine[s] that the probative value of this
evidence substantially outweighs the prejudicial effect.” Slade, 2013 WL

5873576, *5 (citing Fed.R.Evid. 609(b)(1)). “In making this determination, [the
court] consider[s] the kind of crime involved, when the conviction occurred,

the importance of Defendant’s testimony, and the importance of Defendant’s
credibility.”5 Id. (citation omitted).

        The court finds that the nature of Carey’s March 2009 drug trafficking



        5
      The government also notes that it has complied with Fed.R.Evid.
609(b)(2) by giving Carey’s former counsel written notice that it was seeking
to impeach Carey with his prior convictions, including his March 13, 2009 drug
conviction. (Doc. 71 at 13 n. 2).
                                          15
conviction supports admissibility. See Santiago-Rivera, 2017 WL 4551039, *7.
The date of Carey’s drug trafficking conviction also supports its admissibility

since this conviction will be ten years and ten months old when the trial

commences, which is only slightly past the ten-year time limit in Rule 609.6

“Staleness is not as much of a concern when the conviction is just over ten
years old, particularly when the conviction is probative of Defendant’s

credibility.” Slade, 2013 WL 5873576, *5 (citations omitted). Also, as the

government points out, Carey’s continued “uninterrupted life of crime since his

sentencing for his drug trafficking and firearms offenses on March 13, 2019”
“militate against the staleness of [t]his conviction” and indicate that Carey’s

character has not improved. Id. See also Caldwell, 760 F.3d at 287 (“the

probative value of an older conviction may remain undiminished if the

defendant was recently released from confinement or has multiple intervening
convictions, both of which could suggest his character has not improved.”);

U.S. v. Castelluzzo, 2015 WL 3448208, *3 (D.N.J. May 29, 2015).
      Next, the court finds that the third Bedford factor weighs against

admitting Carey’s prior drug conviction since his testimony will be important
to his defense. As discussed above, the importance of Carey’s testimony, if

he decides to testify, shows that the prejudicial effect of his drug trafficking
conviction outweighs the probative value. Thus, the third factor weighs against


      6
     “The ten-year time period concludes when the trial begins.” Slade, 2013
WL 5873576, *4 n. 3 (citing Hans, 738 F.2d at 93).

                                       16
admitting Carey’s March 2009 drug trafficking conviction.
      As to the fourth factor, no doubt that “[i]f [Carey] chooses to testify, he

places his credibility directly at issue.” Slade, 2013 WL 5873576, *5 (citation

omitted). Further, as in Slade, if Carey testifies, “he will testify about matters

that are pivotal to the charges in his case.” Id. Thus, the court finds that this
factor weighs in favor of admitting Carey’s March 2009 drug trafficking

conviction.

      As such, after balancing the factors in Rule 609(b)(1), the court finds

that the probative value of Carey’s March 2009 drug trafficking conviction “is
very high and substantially outweighs any prejudicial effect.” Id. Thus, the

government will be allowed to use Carey’s March 13, 2009 drug trafficking

conviction for impeachment if he testifies despite being over 10-years old.

Once again, the government’s use of Carey’s drug conviction will be limited
to cross-examination, if he testifies. Additionally, as indicated, the court will

give a limiting instruction to the jury and direct the jury to consider Carey’s
three stated prior convictions for impeachment purposes only.

      Therefore, three of the four Bedford factors weigh in favor of admitting
Carey’s March 2009 drug trafficking conviction for impeachment purposes,

and the court will GRANT the government’s motion in limine as to this
conviction.

      Finally, the government also states that if the court finds that the

admission of Carey’s prior drug trafficking offense is too similar to the instant


                                       17
charges he faces, “the government should be able to ‘sanitize’ the offense by
referring to it as a ‘prior felony’ conviction.” In light of the drug charges Carey

faces in this case, the court will not allowed the government to impeach him

with specific facts of his prior drug felony. Rather, with respect to Carey’s drug

trafficking conviction, the government must only indicate that Carey had
previously been convicted of another unspecified felony in March 2009.



IV.        CONCLUSION

           Based on the foregoing, the court will GRANT IN PART the
government’s motion in limine, (Doc. 71), to introduce at trial evidence of

Carey’s prior felony convictions. The court will allow the government to

impeach Carey’s credibility with his prior felony convictions for theft, robbery

and drug trafficking only if he testifies at trial. The court will not allow the
government to impeach Carey’s credibility with his prior escape conviction. An

appropriate order will issue.



                                     s/ Malachy E. Mannion
                                     MALACHY E. MANNION
                                     United States District Judge
Date: December 3, 2019
18-037-01.wpd




                                        18
